Title: From Thomas Jefferson to C. W. F. Dumas, 3 June 1792
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Dear Sir
Philadelphia June 3. 1792.

My last to you was of Aug. 30. Since that I have received your Nos. 84. 85. 86. 87. and one of Sep. 17. without a No.
Congress having closed their session on the 8th. Ult. I now forward you a copy of the laws passed thereat.—Mr. Pinkney is now here on his way to London as our Min. Plenipotentiary there. You will therefore, in cases of need, correspond with him of course. I will ask the favor of you to continue sending me one set of Leyden gazettes by the British packet monthly as at present, one other set by such private vessels as may be coming occasionally from Amsterdam, and to discontinue all others.—The book on the revolution of Holland which you were so kind as to send, has been duly recieved.—It is not yet in my power to give you any answer relative to the Hotel of the U.S. at the Hague. I will endeavor to procure some order on the subject.—Tho’ I have not yet recieved from Mr. Short any acknolegement of my letters which conveyed to him information of his appointment as Minister Resident at the Hague, yet I presume he has been there to pay his respects to the government and that he has set out on a subsequent special mission to Madrid. So that his short apparition at the Hague will hardly have interrupted the course of your dispatches to me. I must beg the favor of you, besides making up your own account on the 1st. of July, to procure that of our bankers at Amsterdam with the department of State, to be made up on the same day, in duplicates, one to be sent me by the first British packet, the other by the first private conveyance, that I may be sure of having them in time to make up the accounts of my department at my leisure before the meeting of Congress.
The prices of our funds have undergone some variations within the last three months. The Six per cents were pushed by gambling adventurers up to 26/ or 27/ the pound. A bankruptcy having taken place among them, and considerably affected the more respectable part of the paper holders, a greater quantity of paper was thrown suddenly  on the market than there was demand or money to take up. The prices fell to 19/. This crisis is past, and they are getting up towards their true value, being at 22/6. Tho’ the price of public paper is considered as the barometer of the public credit, it is truly so only as to the general average of prices. The real credit of the U.S. depends on the ability and the immutability of their will to pay their debts. These were as evident when their paper fell to 19/. as when it was at 27/. The momentary variation was, like that in the price of corn, or any other commodity, the result of a momentary disproportion between the demand and supply.
The unsuccessful issue of our expedition against the Indians the last year, is not unknown to you. More adequate preparations are making for the present year, and in the meantime, some of the hostile tribes have accepted peace and others have expressed a readiness to do the same.
Another plentiful year has been added to those which have preceded it; and the present bids fair to be equally so. A prosperity built on the basis of Agriculture is that which is the most desirable to us, because, to the efforts of labour, it adds the efforts of a greater proportion of soil. The checks however which the commercial regulations of Europe have given to the sale of our produce, has produced a very considerable degree of domestic manufacture, which, so far as it is in the household way, will doubtless continue; and so far as it is more public, will depend on the continuance or discontinuance of this policy of Europe. I am with great & sincere esteem Dear Sir Your most obedient & most humble servt

Th: Jefferson

